           Case 3:20-cv-00075-JM Document 5 Filed 08/04/20 Page 1 of 1



                    IN THE UNITED STATES DISTRICT COURT
                        EASTERN DISTRICT OF ARKANSAS
                             NORTHERN DIVISION

DEWAYNE WHITFIELD,
ADC #149072                                                                 PLAINTIFF

V.                              CASE NO. 3:20-CV-75-JM-BD

FLOSSIE LANE and
TERRY MAPES                                                              DEFENDANTS

                                         ORDER

       The Court has received a Recommendation for dismissal filed by Magistrate Judge

Beth Deere. Mr. Whitfield has not filed objections. After careful review, the Court

concludes that the Recommendation should be, and hereby is, approved and adopted as

this Court’s findings in its entirety.

       Mr. Whitfield’s claims are DISMISSED, without prejudice, based on his failure to

comply with the Court’s March 3, 2020 Order to satisfy the filing fee.

       IT IS SO ORDERED this 4th day of August, 2020.



                                         _______________________________
                                         UNITED STATES DISTRICT JUDGE
